Per Curiam:

The motion of the appellees to dismiss the appeal herein is granted, and the appeal is *520dismissed (1) for the want of a substantial federal question (Commercial Bank v. Buckingham’s Executors, 5 How. 317, 342, 343; Boss v. Oregon, 227 U. S. 150, 161, 162; Quong Ham Wah Co. v. Industrial Commission, 255 U. S. 445, 448, 449), and (2) for the want of a properly-presented federal question (Live Oak Water Users Assn, v. Railroad Commission, 269 U. S. 354, 357, 358; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Godchaux v. Estopinal, 251 U. S. 179; Archerd v. Oregon, 290 U. S. 604). The motion for leave to proceed further herein in forma pauperis is denied.
Mr. M. M. Kelliher, Amy Kelliher, and Tena Marsh, pro se. Mr. Channing Wake-field for appellees.